In a matrimonial action, the defendant husband appeals from stated portions of a judgment of divorce of the Supreme Court, Westchester County, dated April 19, 1976. Judgment modified, on the law and the facts, by (1) reducing the award of alimony to the wife to the sum of $200 per week, (2) reducing the award of child support to the sum of $50 per month for each child, (3) deleting from the sixth decretal paragraph thereof the words: "and existing life insurance policies” and (4) reducing the award of counsel fees to the sum of $5,000. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. Special Term’s fixation of alimony for the wife at $400 per week was clearly excessive in the light of the parties’ preseparation standard of living. This is especially so in view of the fact that the husband must pay over $8,000 per year in carrying charges on the marital domicile. In addition, in reducing the amount of child support, we note that the father stated that he would pay the college costs for each child. Error was also committed in ordering the husband to maintain existing life insurance policies with his wife as the beneficiary (see Enos v Enos, 41 AD2d 642). However, Special Term properly awarded the wife exclusive possession of the marital domicile since it is needed as a home for her and the children, and is located in the neighborhood and community in which the children have lived all their lives. Hopkins, Acting P. J., Martuscello, Damiani and Suozzi, JJ., concur.